Citation Nr: 1525497	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee strain with an anterior cruciate ligament tear.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to April 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee strain, status post torn anterior cruciate ligament (right knee disability).  

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

Since the effective date of service connection, the Veteran's right knee disability has been manifested by arthritis, flexion to no less than 90 degrees, full extension (0 degrees), pain, minimal swelling and bony crepitus with joint line tenderness, with no additional limitation of motion following repetitive motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran's claim of entitlement to a higher rating for right knee disability stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and VA examination reports.  The Veteran did not respond to requests to provide private medical records or completed release forms.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.


Increased Rating

The Veteran is seeking an initial rating in excess of 10 percent for service-connected right knee disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  
the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage  or inflammation in parts of the system, to perform normal working movements      of the body with normal excursion, strength, speed, coordination and endurance.   The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45,      4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).

As indicated in the June 2012 rating decision on appeal, the Veteran's right knee disability is currently assigned a 10 percent rating based on painful motion and functional impairment.  

Under Diagnostic Code 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires even more limited flexion.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of extension of the leg to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating, and higher ratings require even more limited extension.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is appropriate when there is   slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation when there is severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted at any time.  At     no point in the record is right knee flexion or extension limited to a compensable degree demonstrated.  At worst, the Veteran demonstrated, during a May 2012   VA examination, right knee flexion to 90 degrees, with full extension.  During the June 2014 examination the Veteran's motion was 120 degrees flexion, with full extension.  Moreover, both examiners found no additional limitation in range of motion following repetitive-use testing.  Both examiners found that he had full muscle strength and no muscle atrophy.  Accordingly, higher or separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.

When determining what disability rating is appropriate, the Board has considered the Veteran's statements regarding the difficulty he experiences ascending stairs, carrying objects more than 10 pounds, and walking for prolonged periods as a result of right knee pain.  The Board also acknowledges that, although the evidence of record does not reflect additional limitation of motion after repetition, painful motion of the Veteran's right knee has been documented.  However, the Veteran's subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  Moreover, the RO assigned  the Veteran a 10 percent rating for his right knee disability for his complaints, even though compensable limitation of motion was not shown.  The Board concludes that the medical findings of record do not support a rating higher than that assigned for painful motion, and are of greater probative value than the Veteran's lay allegations regarding his entitlement to a rating higher than 10 percent.

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5257 and acknowledges the Veteran's contentions that because he tore his ACL in service and has arthritis, he should be entitled to a 30 percent rating based on severe lateral instability.  However, the question is the status of his knee disability during the course of the claim, not during service.  The medical evidence of record does not document objective instability or subluxation during the course of the claim.  In this regard, the May 2012 VA examiner found no instability or subluxation.  On the June 2014 examination, Lachman test, Posterior drawer test, and valgus/testing for stability were all normal.  Although the Veteran reported subjective complaints of instability, the Board finds the objective testing on VA examinations to be more probative than the Veteran's lay assertions.  

Moreover, following the Veteran's assertion that his private physician states his extension is limited to less than 20 degrees and that the 2012 VA examiner did not consider his private MRI report, the RO asked the Veteran in a May 2014 letter to submit copies of that medical evidence or to complete an authorization form to permit VA to request such records.  The Veteran did not submit medical records or completed authorization forms.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board acknowledges the Veteran's allegation in June 2013 and August 2014 statements that the examinations provided in 2012 and 2014 were inadequate.  He expressed concern that the first examination was conducted by a nurse practitioner and he wanted to be examined by an orthopedic specialist.  However, "[a] nurse practitioner, having completed medical education and training, thus fits squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Thus, his challenge based upon medical qualifications fails.  Moreover, he appears to be challenging both the examiners' medical conclusions following objective testing, with no evidence other than his unsupported allegations that their findings cannot be consistent with him sustaining an ACL tear in service.  However, as noted above, he did not provide evidence to support his assertion.  The Board finds the VA examiners conducted complete examinations and provided the relevant and objective evidence necessary   to evaluate the Veteran's disability; thus, the Veteran's unsupported challenge to the examinations are insufficient to render the examinations inadequate.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  

In sum, the medical evidence of record documents noncompensable limitation       of motion even considering his complaints of pain and functional impairment,     and a knee that is stable on objective testing.  The Veteran did not respond to the requests for medical evidence that he claims will contradict the examiners' findings.  Therefore, the preponderance of the probative evidence is against higher or separate ratings under Diagnostic Codes 5260, 5261, and 5257.  Additionally, the record does not show that the Veteran currently suffers from dislocated semilunar cartilage or nonunion or malunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5258 and 5262 cannot serve as a basis for a higher rating. 



The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as applicable, reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, while the Veteran reports his right knee disability has impacted his ability to do certain things at work, he has not alleged, and the evidence does not establish, that he has lost a significant amount of time from work equating to marked interference with employment, nor has he been hospitalized during the claim for his knee.  Accordingly, even if there are factors not contemplated in the rating schedule, his knee disability does not result in marked interference with employment or frequent hospitalization, and referral       for extraschedular consideration is not warranted. 

As a final matter, the Board notes that the Veteran reported being currently employed at the time of the May 2012 VA examination and in a June 2013 statement in support of his claim.  He has not alleged that his right knee disability has rendered him unemployable.  In light of these facts, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's right knee disability.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for the right knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


